            Case 2:18-cv-03723-JDW Document 105 Filed 10/09/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON,

                 Plaintiff,
                                                   Case No. 2:18-cv-03723-JDW
        v.

 FCS CAPITAL LLC, et al.,

                 Defendants.

 JACOVETTI LAW, P.C., et al.,

                 Plaintiffs,                       Case No. 2:20-cv-00163-JDW

       v.

 JAMES EVERETT SHELTON, et al.,

                 Defendants.

                                            ORDER

       AND NOW, this 9th day of October, 2020, upon review of the docket in these matters,

including the Notice of Non-Compliance With Sanctions Order Dated March 27, 2020 (Case No.

2:20-cv-163, ECF No. 68), the Joint Motion For Rule To Show Case (Case No. 2:18-cv-3723, ECF

No. 103), and the Ex Parte Reply To Motion For Contempt (Case No. 2:18-cv-3723, ECF No.

104), the Court has determined that an evidentiary hearing is needed to resolve all questions of

compliance with its Orders. The Court intends to command attendance at the hearing by, and to

take testimony from, at a minimum, the following individuals: (a) Joshua Thomas; (b) Emil

Yashayev; (c) Barry Shargel; and (d) Robert Jacovetti. The Court will expect all parties to these

actions to attend the hearing.

       At the hearing, the Court will consider the following:
         Case 2:18-cv-03723-JDW Document 105 Filed 10/09/20 Page 2 of 2




       1.      Whether Joshua Thomas complied with the Court’s sanctions order (ECF No. 29)

in Case No. 2:20-cv-163;

       2.      Whether Joshua Thomas obtained the consent of Emil Yashayev, Barry Shargel,

and FCS Capital to include them as named plaintiffs in Case No. 2:20-cv-163; and

       3.      Whether Joshua Thomas provided timely information to FCS Capital and Messrs.

Yashayev and Shargel about the status of proceedings in Case No. 2:18-cv-3723, including

informing them of the Court’s summary judgment decision and entry of judgment, informing them

of their obligations to respond to discovery in aid of execution and the Court’s Orders concerning

that discovery, and informing them about proceedings in the Third Circuit.

       The purpose of the hearing is to determine whether the Court should impose sanctions

pursuant to Fed. R. Civ. P. 11, 16(f), 26(g), or 37(b)-(d), 28 U.S.C. § 1927, or the Court’s inherent

authority.

       The Court intends to conduct the hearing in person, with all parties and necessary

individuals attending in person, subject to appropriate health and safety protocols, including

wearing of masks, limiting the number of people in the courtroom, and maintaining appropriate

social distance.   However, the Court will consider conducting the hearing virtually, via

videoconference, if all parties consent via stipulation filed on the docket on or before October 14,

2020. Failure to file such a stipulation will lead to the Court issuing an order scheduling the

hearing at a date and time convenient for the Court.

                                                       BY THE COURT:


                                                       /s/ Joshua D. Wolson
                                                       JOSHUA D. WOLSON, J.
